Title: To James Madison from John Craft and Others, 17 February 1813
From: Craft, John
To: Madison, James


Coruna 17th February 1813.
We the Undersignd masters and Supercargos of American Vessels, and Citizens of the United States, now in the port of Coruna in Spain, Respectfully beg leave to represent to Your Excellency, that in the course of two Months past, we have repeatedly transacted business with Benito Santos Esqr. now acting as an American Agent in this place by Virtue of a Commission from Moses Young Esqr. under date of 16th August 1806, then Consul General at Madrid, and that from the documents produced by Mr Santos, we have become acquainted with the following facts, which we further beg leave to represent respectfully to Your Excellency, namely, that from the acceptance of his Commission as American Agent in this place to the present time, (an elapse of Six Years and a half) he has received and provided for One hundred and twenty nine American Seamen, by affording them such assistance as their different Situations required, and by providing pasages directly and indirectly for them to the United States, and that to accomplish this he has at different times advanced the Sum of Eighteen hundred three dollars fifty Cents, that on the 17th of February 1812, he drew on Albert Gallatin Esqr. in favour of Messrs. Nathl L. & Geo. Griswold Merchants of New York, for Five hundred fifty three dollars fifty Cents, and on the 20th. of July following, he also drew in their favour for Twelve hundred and fifty dollars, of the fate of the latter draft he is not informd, but of the former he is advised by Mess Griswold’s that it was not Accepted, they also furnish him with a Coppy of the Treasurers letter to them wherein he states, that on application to the Department of State, Mr Santos was not recognised or known as an American Agent at Coruna or elsewere, he has notwithstanding continued to discharge all the Duty’s of his Office as heretofore, Under these circumstances Your Memorialists beg leave to request Your Excellency to take into consideration his peculiar Situation, particularly as this port is a resort of the Enemys Ships of War, and American Seamen are frequently discharged from them in this place, and the Commanders of such Ships are as frequently of course applying to him to receive them, an instance of this kind took place eight days since, by the Arrival of the British Sloop of War Jaspar from a Cruise, having on board the Crew of the American Brig Little James of Salem (captured a few days since) consisting of the Mate and Six men which he received and provided for; A great propotion of the One hundred and twenty nine Seamen as Above, have been captured in American Vessels bound to France, by British Cruisers previous to the present War, brought into this port and discharged; Your Memorialists futher beg leave, that from the well known Ability’s and integrity of Benito Santos Esqr. and the very respectable Character which he sustains (not only with his friends in America) but among the Inhabitants of all Classes in this City and Provence, to respectfully solicit from Your Excellency his appointment as American Consul in this place, to declare that solely from our own inclinations we are induced to make this Solicitation and to request him personally to repeat the same, and that with the utmost confidence we beg leave to recommend him for this Office to Your Excellency, believing with the same confidence, that neither the Honour or Interest of the United States would in any way suffer by his appointment, but on the contrary that both would be promoted as much as lay in his power, or as far as his jurisdiction should extend. Respectfully Your Excellencys most Obedient, and very humble Servants,
John Craft
Master of Brig Edward Foster of Boston
[and eight others]


